        Case 2:18-cv-01835-MHH Document 79 Filed 11/13/20 Page 1 of 5                      FILED
                                                                                  2020 Nov-13 PM 04:47
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

JAMES JOHNSON, JR., and                )
ERICKA JOHNSON,                        )
                                       )
      Plaintiffs,                      )
                                       )
v.                                     )
                                       )       Case No.: 2:18-cv-01835-MHH
ABF FREIGHT SYSTEM, INC.,              )
and MARK EUGENE                        )
MASSINGILL,                            )
                                       )
                                       )
      Defendants.                      )


                        DEFENDANTS’ WITNESS LIST


      COME NOW Defendants, ABF Freight System, Inc. and Mark Eugene

Massingill, by and through their counsel of record in the above-styled cause, and file

the following Witness List in accordance with Federal Rule of Civil Procedure 26:

                                   WITNESSES

      Defendants expect to call the following witnesses at trial:

      1.     Mark Eugene Massingill, c/o Carr Allison

      2.     Dr. Lars Reinhart, 12810 West Golden Lane, San Antonio, Texas

             78249, (210) 691-0281




{DOC# 00696174}                            1
       Case 2:18-cv-01835-MHH Document 79 Filed 11/13/20 Page 2 of 5




      3.    Dr. Jennings Marshall, 800 Lakeshore Drive, Birmingham, Alabama

            35229, (205) 726-2539

      4.    Douglas Miller, 813 Downtowner Boulevard, Suite C, Mobile,

            Alabama 36616, (251) 342-6335

      5.    Nancy Michalski, 1149 South Hill Street, Suite 465, Los Angeles,

            California 90015, (213) 347-0203

      6.    Officer GD Armstead, 1710 1st Avenue North, Birmingham, Alabama

            35203, (205) 328-9311

      7.    Andrew Motz, as designated corporate representative of Racetrac

            Petroleum, Inc., 200 Galleria Parkway SE, Suite 900, Atlanta, Georgia

            30339, (770) 431-7600, via deposition

      8.    Dr. Frank Spain Hodges, 52 Medical Park E. Dr., Suite 220,

            Birmingham, Alabama 35235, (205) 838-4747, via deposition

      Defendants may call the following witnesses at trial:

      9.    James Johnson, Jr., c/o The Tiebauer Law Offices and Baer Law, live

            or via deposition

      10.   Ericka Johnson, c/o The Tiebauer Law Offices and Baer Law, live or

            via deposition

      11.   A representative of Racetrac Petroleum, Inc., 200 Galleria Parkway SE,

            Suite 900, Atlanta, Georgia 30339, (770) 431-7600, via deposition


{DOC# 00696174}                          2
        Case 2:18-cv-01835-MHH Document 79 Filed 11/13/20 Page 3 of 5




      12.    A representative of American Building Products, LLC, 5600 Jefferson

             Highway, Building W-2 Suite 248, Harahan, Louisiana 70123, (504)

             734-9941, via deposition

      13.    A representative of ABF Freight System, Inc., 300 South Spring Street,

             Suite 900, Little Rock, Arkansas 72201, (800) 610-5544

      14.    Any person or entity named in Plaintiffs’ discovery responses and/or

             Plaintiffs’ witness list

      15.    Any experts retained by either party

      16.    Any witness needed for impeachment or rebuttal purposes

      17.    Any witness needed to authenticate evidence to be introduced at trial

      18.    Any witness listed, called, offered, or proffered by any other party

      19.    Any person identified in discovery

      20.    Any witness listed on any subsequent witness list or in the Pretrial

             Order

      Defendants reserve the right to amend and/or supplement this witness list

based on the Court’s rulings on the viability and/or admissibility of certain claims

and/or defenses of the parties. Defendants, by listing the above mentioned witnesses,

do not waive the right to object to all or a portion thereof on the basis of

qualifications, relevance, undue prejudice, or any other grounds whatsoever.




{DOC# 00696174}                           3
       Case 2:18-cv-01835-MHH Document 79 Filed 11/13/20 Page 4 of 5




                                   Respectfully submitted,

                                   s/ Thomas L. Oliver, II
                                   Thomas L. Oliver, II (ASB-3153-R53T)
                                   Robert A. Arnwine, Jr. (ASB-5964-B65A)
                                   Dennis O. Vann, Jr. (ASB-5854-I61U)
                                   Attorneys for Defendants

OF COUNSEL:
CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
E-mail:     toliver@carrallison.com
            rarnwine@carrallison.com
            dvann@carrallison.com




{DOC# 00696174}                        4
        Case 2:18-cv-01835-MHH Document 79 Filed 11/13/20 Page 5 of 5




                         CERTIFICATE OF SERVICE

       I hereby certify that on the 13th day of November, 2020, I have served a copy
of the above and foregoing on counsel for all parties by:

          Facsimile transmission;
          Hand Delivery;
        _ Electronic Mail;
          Placing a copy of same in the United States Mail, properly
          addressed and first class postage prepaid to; and/or
        X Using the Alafile or CM/ECF system which will send
          notifications of such to the following:

Eric Tiebauer
The Tiebauer Law Offices, LLC
P.O. Box 1421
4363 Highway 45 North
Waynesboro, Mississippi 39367
Telephone: (601) 735-5222
Facsimile: (601) 735-5008

Jason M. Baer
Baer Law, LLC
3000 Kingman Street
Suite 200
Metairie, LA 70006
Telephone: (504) 372-0111
Facsimile: (504) 372-0151

                                      s/ Thomas L. Oliver, II
                                      Of Counsel




{DOC# 00696174}                          5
